Title: To John Adams from the Duc de La Vauguyon, 2 April 1782
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



La haye ce 2 avril 1782

Je me proposois Monsieur d’aller passer quelques jours a amsterdam a la fin de Cette Semaine, mais je suis absolument obligé de rester icy et j’aurai l’honneur de vous en dire Les raisons. Je Desirerois bien cependant m’entretenir avec vous; et je vous prierois de venir a La haye si vous n’etes pas indispensablement retenu a amsterdam.

Receves Monsieur une nouvelle assurance Des Sentiments Inviolables d’attachement et de consideration avec les quels j’ay L’honneur d’etre Votre tres humble et tres obeissant serviteur
Le Duc De La vauguyon

